Exhibit 10.27C

THIRD AMENDMENT TO OFFIC E LEASE AGREEMENT

 

THIS Third Amendment to Office Lease Agreement (this "Amendment ") is entered
into as of January _, 2009, between NNN Las Colinas Highlands, LLC, NNN Las
Colinas Highlands l , LLC, NNN Las Colinas Highland s 2, LLC, NNN Las Colinas
Highlands 3, LLC, NNN Las Colinas Highlands 4, LLC, NNN Las Colinas Highlands 5,
LLC, NNN Las Colinas Highlands 6, LLC, NNN Las Colinas Highland s 7, LLC, NNN
Las Colinas Highlands 8, LLC, NNN Las Colinas Highlands 9, LLC, NNN Las Colinas
Highlands l 0, LLC, NNN Las Colinas Highlands 1 1, LLC, NNN Las Colinas
Highlands 12, LLC, NNN Las Colinas Highlands 13, LLC, NNN Las Colinas Highlands
14, LLC, NNN Las Colinas Highlands 15, LLC, NNN Las Colinas Highlands 16, LLC,
NNN Las Colinas Highlands 17, LLC, NNN Las Colinas Highlands 18, LLC, NNN Las
Colinas Highlands 19, LLC, NNN Las Colinas Highlands 20, LLC, NNN Las Colinas
Highland s 21, LLC, NNN Las Colinas Highlands 22, LLC, NNN Las Colinas Highlands
23, LLC, NNN Las Colinas Highlands 24, LLC, NNN Las Colinas Highlands 25, LLC,
NNN Las Colinas Highlands 26, LLC, NNN Las Colinas Highland s 27, LLC, NNN Las
Colinas Highlands 28, LLC, NNN Las Colinas Highlands 29, LLC, NNN Las Colinas
Highlands 30, LLC, NNN Las Colinas Highlands 31, LLC, each one a Delaware
limited liability company (collectively, "Landlord"), acting by and through
Triple Net Properties  Realty, Inc. ("Agent" for Landlord) and Conexis Benefit
Administrators, L.P., a Texas limited partnership ("Tenant").

 

RECITALS:

 

A. A predecessor-in-interest of Landlord and Tenant entered into a certain lease
(the "Original Lease") with a lease reference date of August 2, 2004, as amended
by Lease Amendment No. 1 dated December l , 2004 (the "First Amendment"), and as
amended by Lease Amendment No . 2 dated October 20, 2005 (the "Second
Amendment") (the Original  Lease, the First Amendment, Second Amendment and this
Amendment are hereinafter collectively referred to as the "Lease"), for a Term
that expires October 31 , 2015;

 

B. Tenant currently occupies 88,035 rentable square feet (the "Existing
Premises")  being Suites 200, 300 & 400 located in the building commonly known
as Las Colinas Highlands with a street address of 6191 N. State Highway 16 l ,
Irving Texas 75038 as further described in the Lease (the "Building").   No
subtenants currently occupy or have ever occupied the Existing Premises.

 

C. Landlord and Tenant now desire to expand the Existing Premises to include
certain space located in Suite 150 of the Building and otherwise amend the terms
of the Original Lease, as previously amended, subject to the terms and
conditions of this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and provided that there is no uncured Event of
Default under the Lease, the parties hereto agree, and the Lease is modified as
follows:

 

AGREEMENTS:

 

l .   Definitions .  All capitalized terms not otherwise defined herein shall
have the meanings given them in the Lease.

 

2. Expansion of Premises . Effective January I, 2009 (the "Expansion Effective
Date"), the term "Premise s" shall mean both the Existing Premises and those
certain premises agreed to consist of 1,787 rentable square feet, located in
Suite 150 of the Building, as depicted on- Exhibit A hereto (the "Expansion
Premises"), for a total of 89,822 Rentable Square Feet, regardless of when
Landlord 's Work is substantially completed .   Tenant 's Proport ionate Share
shall be 44.87%, which  is the quotient

Amendment1

 

--------------------------------------------------------------------------------

 

(expressed as a percentage), derived by dividing the approximate rentable area of the Premises (89,822) by the approximate rentable area in the Building (200, 167).

 

3. Base Rental.   Commencing  on the Expansion  Effective Date,
Annaul  Rent  for the Expansion Premises shall be paid in Monthly Installment s
as follows:

 

 

 

 

 

Period

Rentable Square Foota2e

Annual Rent

Monthly Installment of Rent

1/1/09 - 5/31/09

1,787

$0.00

$0.00

6/1/09 –  6/30/09

1,787

$28,770.70

$2,397.56

7/1/09 - 12/31/09

1,787

$35,203.90

$2,933.66

l/l/10 - 12/31/10

1,787

$36,990 .96

$3,082.58

1/1/1 1 - 12/31/11

1,787

$38,599.20

$3,2 16.60

1/1/12 - 12/31/12

1,787

$39,760 .75

$3,313.40

1/1/13 - 12/31/13

1,787

$40,958.04

$3,413.17

l/1/14 - 12/3l/14

1,787

$42, 173.20

$3,5 14.43

l/l/15 - 10/31/15

1,787

$43,441.97

$3,620.16

 

in each case, plus electricity. Monthly Installments of Rent for the Existing
Premises shall remain unchanged.

 

4.
Base Year. From and after the Expansion Effective Date, the Base Year for the Expansion Premises only shall be:

 

BASE YEAR (EXPENSES):January 1, 2009 to December 31, 2009;

BASE YEAR (INSURANCE):   January 1, 2009 to December 31, 2009; and

BASE YEAR (TAXES):Taxes for January  1, 2009 to December 31, 2009.

 

5. Premises .  Tenant accepts the Expansion Premises in "AS IS", "WITH ALL
FAULTS" condition as of the date of this Amendment. Landlord has no
responsibility to make any alterations or improvements to the Expansion
Premises, except as expressly set forth in Exhibit B to this Amendment. Tenant
specifically acknowledges that Landlord has made no representations or
warranties whatsoever concerning the condition of any aspect of the Expansion
Premises and the Building, or the present or future suitability for Tenant's
use, and Tenant waives all implied warranties.

 

6. Parking. The following provision is hereby added to Article 30 of the
Original Lease:

 

"30.1.7 Landlord agrees to allow Tenant to use three (3) unreserved
garage  parki ng spaces and four (4) surface parking spaces at no charge, in
addition to the parking spaces allocated to Tenant under Article 30.1."

 

7. Taxes. Article 4.1 .3 of the Original Lease is hereby modified, solely with
respect to the Expansion Premises, commencing on the Expansion Effective Date,
to include as a part of "Taxes" all taxes levied in substitution or replacement
for real estate taxes, and all taxes (including the ' margin' tax, but not state
or federal net income tax) now or hereafter imposed upon rents or other revenues
of Landlord attributable to the Property.

 

8. Indemnification. Solely in order to cause Article 10 of the Original Lease to
comply with the "Fair Notice" and ·”Express Negligence" requirements of Texas
law, and not intending  to make any substantive change, Article 10 of the
Original Lease is hereby modified by inserting, at the end of the first

 

Amendment2

 

--------------------------------------------------------------------------------

 

sentence: ", even if attributable to the negligence of Land lord or any Landlord
Entity". Article I 0 is further modified by inserting, at the end of the second
sentence: ", even if attributable to the negligence of Landlord or any Landlord
entity."

 

9.          Full Force and Effect.   Except as extended by this Amendment , all
terms and conditions of the Original Lease (including without limitation the one
time right to terminate the Lease in its entirety  as provided in Section 42 of
the Original lease) shall remain in full force and effect and Landlord and
Tenant shall be bound thereby. Tenant  hereby  represents, warrants  and  agrees
that:  (a) to Tenant's  actual knowledge, there exists no breach, default or
event of default by Landlord under the Lease, or any event or condition which,
with notice or passage of time or both, would constitute a breach, default or
event of default by Landlord under the Lease, (b) the Lease continues to be a
legal, valid and binding agreement and obligation  of Tenant, and (c) to
Tenant's actual knowledge, Tenant has no offset or  defense to its
performance  or obligations under the Lease.  Tenant  hereby waives
and  releases all  claims, demands, charges, accounts or causes of action
presently existing and actually known to Tenant arising out of or in connection
with the Lease or Tenant 's occupancy of the Premises.

 

l0.      Broker.  Tenant represent s and warrants that it has not dealt w ith
any broker in connection with the negotiation or execution of this Amendment
other than Cushman & Wakefield of Texas, Inc. representing Tenant, and Grubb &
Ellis Company representing Landlord whose commissions Landlord shall pay in
accordance with the terms of a separate agreement. Tenant agrees to indemnify
and hold Landlord hannless from all liability arising from any claim
by any other broker claiming under Tenant including, without limitation,
the cost of reasonable counsel fees in connection therewith .  Landlord agrees
to indemnify and  hold  Tenant harmless from all liability arising from any
claim  by any other broker claiming under  Landlord including, without limitat
ion, the cost of reasonable counsel fees in connection therewith.

 

11. Authoritv Each party represents and warrants that it has due power and
lawful authority to execute and deliver this Amendment and to perform its
obligations under the Lease; and the Lease and this Amendment are the valid,
binding and enforceable obligations of such party.

 

12. Anti-Terrorism Statute Compliance.  Tenant  hereby  represents and
warrants  to Land lord that Tenant is not: (a) in violation of any
Anti-Terrorism Law; (b) conducting any business or engaging in any transaction
or dealing with any Prohibit ed Person, including the making or receiving or
any  contribution of funds, goods or services to or for the benefit of any
Prohibited Person; (c) dealing in, or otherwise engaging in any transaction
relating to, any propert y or interest in property blocked pursuant to Executive
Order No. 13224; (d) engaging in or conspiring to engage in any transaction that
evades or avoids, or had the purpose of evading or avoiding, or attempts to
violate any of the prohibition s set forth in any Anti­ Terrorism  Law; or (e) a
Prohibited  Person, nor are any of its partners, members, managers, officers or
d irectors a Prohibited Person .  Landlord  hereby represents and warrants to
Tenant that Landlord  is not:

(a) in violation of any Anti-Terrorism Law; (b) conducting any business or
engaging in any transaction or dealing with any Prohibited Person, including the
making or receiving or  any  contribution  of  funds, goods or services to or
for the benefit of any Prohibited Person; (c) dealing in, or otherwise engaging
in any transaction relat ing to, any propert y or interest in property blocked
pursuant to Executive Order No. 13224; (d) engaging in or conspiring to engage
in any transaction that evades or avoids, or had the purpose of evading or
avoiding, or attempts to violate any of the prohibitions set forth in any Anti­
Terrorism Law ; or (e) a Prohibit ed Person, nor are any of its partners,
members, managers, officers or directors a Prohibited Person. As used herein,
"Antiterroris m Law" is defined as any law relat ing to terrorism,
anti-terrorism, money laundering or anti-money laundering  activities,  includi
ng  Execut ive Order o. 13224 and Title 3 of the USA Patriot Act. As used herein
"Execu tive Order No. 13224" is defined as Executive Order 1 o. 13224 on
Terrorist Financing effective September 24, 200 l , and relating to ..Blocking
Property and Prohibit ing Transactions With  Persons \Vho Cornnlit, or Support
Terrorism"

 

Amendment3

4191625.2

55756.12

DOCSOC/ 1310435v2/012639-0000

 

--------------------------------------------------------------------------------

 

"Prohibited Person" is defined as (i) a person or entity that is listed in the
Annex to Executive Order 13224; (ii) a person or entity with whom Tenant or
Landlord is prohibited from dealing or otherwise engaging in any transact ion by
any Anti Terrorism Law, or (iii) a person or entity that is named as a "speciall
y designated national  and blocked person" on the most current list published by
the U.S. Treasury Department Office Of Foreign Assets Control as its official
website, http://www.treas.gov/ofac/t l l sdn.pdf_ or at any replacement website
or other official publication of such list. "USA Patriot Act" is defined as the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 200 l " (Public Law 107-56).

 

[Signatures follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amendment4

4191625.2

55756.12

DOCSOC/   1310435v21012639-0000

 

 

--------------------------------------------------------------------------------

 

EXECUTED as of the date first written  above.

 

 

 

 

 

 

 

 

LANDLORD:

 

TENANT:

Triple Net Properties Realty, Inc, Agent for landlord

 

CONEXIS BENEFITS ADMINISTRATORS,
LP., a Texas limited partnership

By:

 

 

By:

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title

 

 

Title:

 

Dated

 

 

Dated:

 

 

ACKNOWLEDGED AND AGREED,

________, 2009

GUARANTOR:

 

Word and Brown Insurance Admistrators, Inc.

 

By:

Name:    

Title:

Amendment5

4 191625.2

55756. 12

DOCSOC/13 10435v2/012639-0000

 

--------------------------------------------------------------------------------

 

EXHIBIT B WORK LETTER

1. This Work Letter shall set forth the obligations of Landlord and Tenant with
respect  to  the preparat ion of the Expansion Premises for Tenant's occupancy.
All improvements described in this Work Letter to be constructed in and upon the
Expansion Premises by Landlord are hereinafter referred to as the "Landlord's
Work." Landlord and Tenant acknowledge that Plans (hereinafter defined) for the
Landlord's Work have not yet been prepared and, therefore, it is impossible to
determine the exact cost of the Landlord's Work at this time. Accordingly,
Landlord and Tenant agree that Landlord's obligation to pay for the cost of
Landlord 's Work shall be limited to $35,418.44 (the "Construction Allowance")
and that Tenant shall be responsible for the reasonable cost of Landlord' s Work
to the extent that it exceeds the Construction Allowance, as provided in this
Work Letter. If the actual cost of Landlord's Work is less than the Construction
Allowance,  Tenant shall not be entitled to any credit, payment or abatement on
account thereof. Landlord shall enter into a direct contract for Landlord's Work
with a properly licensed general contractor selected by Landlord. In addition,
Landlord shall have  the  right  to  select  and/or approve of any
subcontractors used in connection with the Landlord's Work. Tenant shall pay
Landlord, within ten (I 0) days after receipt of Landlord's written demand
therefor, a construction fee equal to 3% of the Construct ion Allowance to
compensate for its construction management services in connection with
Landlord's Work. Landlord reserves the right to deduct such fee from the
Construction Allowance. The Construction Allowance must be used within six (6)
months after the Expansion  Effective Date or any remaining portion shall be
forfeited by Tenant.

 

2. Space planning, architectural and engineering (mechanical, electrical and
plumbing) drawings for the Landlord's Work shall be prepared at Tenant's sole
cost and expense, subject to funding through the Construction Allowance. The
space planning, architectural and mechanical drawings are collectively referred
to herein as the "Plans".

 

3. Tenant shall deliver to Landlord any information reasonably requested by
Landlord and shall deliver to Landlord Tenant's approval or disapproval of
any  preliminary  or  final  layout,  drawings,  or plans prompt ly after
receipt of written request therefor. Any disapproval shall be in writing and
shall set forth in reasonable detail the reasons for such disapproval. Tenant
and Landlord's Architect shall use commercially reasonable efforts to devote
such time in consultation with Landlord  and  Landlord's engineer as may
reasonably be required to provide all information reasonably necessary in order
to enable Landlord's Architect and engineer to promptly complete,  and  obtain
Tenant's written  approval  of, the Plans for Landlord's Work. Tenant
acknowledges that the Expansion Effective Date is a fixed date, regardless of
whether or not Landlord's Work in the Expansion Premises  has
been  completed.  Both parties agree to work together i n  good faith to the end
that Landlord's Work may commence and be substant ially completed as promptl y
as possible, but a failure to so complete shall not be a default or Event of
Default for either party. Tenant acknowledges that Landlord 's Work will be
conducted during business hours, and agrees that no interference with Tenant's
business or inconvenience to Tenant shall be a default by Landlord or constitute
a constructive evict ion of Tenant. Landlord agrees to use  its commercia lly
reasonable efforts to minimize inconvenience and interference. Neither the
approva l of the Plans nor the supervision of Landlord 's Work by Landlord shall
constitute a representation or warranty by Landlord as to the accuracy,
adequacy, sufficiency and propriety  of the Plans or  the  quality  of workman
ship or compliance of Landlord's Work with applicable law.

 

4. Prior to commencing any construct ion of Landlord's Work, Landlord shall
submit to Tenant a written estimate sett ing forth the ant icipated cost of the
Landlord 's Work, including but not limited to labor and material s, architect'
s fees, contractor's fees and permit fees. Promptly thereafter , Tenant sha ll
either notify Landlord in writing of its approval of the cost estimate, or
specify its objections thereto in

 

Amendment

 

4191625.2

55756.12

DOCSOCI 13 I 0-BSv2JO 12639-0000

 

--------------------------------------------------------------------------------

 

reasonable detail and any desired changes to the proposed Landlord's Work. In
the event Tenant notifies Landlord of such objections and desired changes,
Tenant shall work with Landlord in good faith to alter the scope of Landlord 's
Work in order to reach a mutually acceptable alternative cost estimate.

 

5. If Landlord 's estimate which is approved by Tenant shall exceed the maximum
Construction Allowance (such excess being herein referred to as the "Excess
Costs"), Tenant shall pay to Landlord such Excess Costs within five (5) Business
Days after receipt of Landlord's written demand therefor. Landlord shall not be
required to proceed with Landlord 's Work until Tenant pays such Excess Costs.
Excess Costs constitute Rent payable pursuant to the Lease, and the failure to
timely pay same constitutes an Event of Defau lt under the Lease.

 

6. If Tenant shall request any changes to Landlord 's Work that are approved by
Landlord ("Change Orders"), Landlord shall have any necessary revisions to the
Plans prepared, and Tenant shall reimburse Landlord on demand for the cost of
preparing such revisions. Landlord shall notify Tenant in writing of the
estimated increased cost, if any, which will be chargeable to Tenant by reason
of such Change Orders, which increased cost shall be deemed Excess Costs
hereunder and shall be subject to the provisions of Para2:raph 5 above. Tenant
shall, within two (2) Business Days after receiving Landlord's estimate of the
cost of the Change Order, notify Landlord in writing whether it desires to
proceed with such Change Order. In the absence of such written authorization ,
Landlord shall have the option to continue work on the Expansion Premises
disregarding the requested Change Order, or Landlord may elect to discontinue
work on the Expansion Premises until it receives notice of Tenant's decision.

 

7. Following approval of the Plans and the payment by Tenant of the required
portion of the Excess Costs, if any, Landlord shall cause Landlord's Work to be
constructed substantially  in accordance with the approved Plans, so long as no
default (beyond any applicable notice and cure period) shall occur under the
Lease. Landlord shall notify Tenant upon substantial completion of
Landlord's  Work.  The phrase "substantial completion" shall mean that
Landlord's Work has been completed  except  for such minor "punch list" items as
would not materially interfere with the use of all or any portion of the
Expansion Premises for the permitted use outlined in Section  I . I of the
Original Lease.

 

8. This Work Letter shall only be applicable to the Expansion Premises and shall
not be deemed applicable to any add itional space added to the Expansion
Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion  of  the  original  Expansion Premises or
any additions to the Premises in the event of a renewal or extension of the
original Lease Term, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.
All capitalized terms used in this Work Letter but not defined herein shall have
the same meanings ascribed to such terms in the Lease.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amendment2

 

4191 625.2

55756.12

DOCSOC!1310435v2  012639-0000

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

EXPANSION PREMISES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amendment



41 91625.2

55756.1 2

DOCSOC/ 13 I 0435v2  012639-0000

41 91625.2

55756.1 2

DOCSOC/ 13 I 0435v2  012639-0000

--------------------------------------------------------------------------------